EXHIBIT 10.05

 

Non-Employee Director

AWARD AGREEMENT

 

This Restricted Unit and distribution equivalent right award agreement
(“Agreement”), effective as of the date set forth at the end of this Agreement
(“Grant Date”), is between Valero GP Holdings, LLC (the “Company”) and [insert
name] (“Participant”), a participant in the Valero GP Holdings, LLC Long-Term
Incentive Plan, as amended (the “Plan”). All capitalized terms contained in this
Award shall have the same definitions as are set forth in the Plan unless
otherwise defined herein. The terms of this grant are set forth below.

1.

The Compensation Committee of the Board of Directors of the Company hereby
grants to Participant [insert #] Restricted Units under the Plan. A “Restricted
Unit” is a phantom unit which is equivalent in value to a common unit (“Common
Unit”) of the Company. In addition, a Restricted Unit represents the right to
receive, upon vesting as provided below, a Common Unit. Restricted Units are
granted hereunder in tandem with an equal number of distribution equivalent
rights (“DERs”). A DER is a right to receive an amount in cash from the Company
or its designee equal to the distributions made by the Company with respect to a
Common Unit during the period that ends upon vesting of the tandem Restricted
Unit or its forfeiture pursuant to Section 6(b) of the Plan.

2.

The Restricted Units granted hereunder are subject to the following Restricted
Periods, and will vest and accrue to Participant in the following increments:
[insert 1/3 #] Units on [first anniversary of grant date]; [insert 1/3 #] Units
on [second anniversary of grant date]; and [insert 1/3 #] Units on [third
anniversary of grant date]. The restrictions may terminate prior to the
expiration of such period as set forth in the Plan. Upon vesting, for each
Restricted Unit granted hereunder, the Participant will be entitled to receive
an unrestricted Common Unit.

3.

DERs with respect to the Restricted Units will be paid to you in cash as of each
record payment date during the period such Restricted Units are outstanding.

4.

Neither this Award nor any right under this Award may be assigned, alienated,
pledged, attached, sold, or otherwise transferred or encumbered by you otherwise
than by will or by the laws of descent and distribution.

5.

The Company will withhold any taxes due from your compensation as required by
law, which, in the sole discretion of the Compensation Committee, may include
withholding a number of Restricted Units otherwise payable to you.

6.

By accepting this Award, you hereby accept and agree to be bound by all of the
terms, provisions, conditions, and limitations of the Plan and any subsequent
amendment or amendments, as if it had been set forth verbatim in this Award.

7.

By accepting this Award, you will become a Participant as of the effective date
of this Award and, as such, you shall have no rights with respect to the
Restricted Units or DERs granted hereunder except as are expressly conferred by
the Plan and this Award.

8.

This Award shall be binding upon the parties hereto and their respective heirs,
legal representatives, and successors.

9.

This Award is effective as of [insert grant date].

10.

Upon termination of the Participant’s membership on the Board of the Company or
its Affiliates, whichever is applicable, involuntarily for Cause (as hereinafter
defined) or on a voluntary basis (other than for retirement, death or disability
(see Section 11 below)) during the applicable Restricted Period, all outstanding
Restricted Units awarded the Participant shall be automatically forfeited by the
Participant at the close of business on the date of such termination. “Cause”
shall mean the (i) conviction of the Participant by a state or federal court of
a felony involving moral turpitude, (ii) conviction of the Participant by a
state or federal court of embezzlement or misappropriation of funds of the
Company, (iii) the Company’s (or applicable Affiliate’s) reasonable
determination that the Participant has committed an act of fraud, embezzlement,
theft, or misappropriation of funds in connection with such Participant’s duties
in the course of his or her employment with the Company (or applicable
Affiliate), (iv) the Company’s (or its applicable Affiliate’s) reasonable
determination that the Participant has engaged in gross mismanagement,
negligence or misconduct which causes or could potentially cause material loss,
damage or injury to the Company, any of its Affiliates or their respective
employees, or (v) the Company’s (or applicable Affiliate’s) reasonable
determination that



EXHIBIT 10.05

 

(a) the Participant has violated any policy of the Company (or applicable
Affiliate), including but not limited to, policies regarding sexual harassment,
insider trading, confidentiality, substance abuse and/or conflicts of interest,
which violation could result in the termination of the Participant’s employment
or service as a non-employee Director of the Company (or applicable Affiliate),
or (b) the Participant has failed to satisfactorily perform the material duties
of Participant’s position with the Company or any of its Affiliates.

11.

If the Participant is terminated because of retirement, death or disability
(with the determination of disability to be made with the sole discretion of the
Compensation Committee), any Restricted Units held by the Participant which
remains unvested as of the date of retirement, death or disability shall
immediately vest and become non-forfeitable as of such date.

 

VALERO GP HOLDINGS, LLC

 

 

By:

 

Curtis V Anastasio

 

President & Chief Executive Officer

Accepted:

 

 

[insert name]

Date:__________

 

 